          Case 2:20-cv-00048-JRG Document 10 Filed 05/11/20 Page 1 of 3 PageID #: 236
                                  UNITED STATES DISTRICT COURT
                                          for the
                                EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVlSION
      BELL SEMICONDUCTOR, LLC,             §
                                           §
                                           §
                  Plaintiff(s),            §
      v.                                   §      Civil Action No. 2:20-CV-00048-JRG
                                           §
      TEXAS INSTRUMENTS INCORPORATED,                     ~
                                                          §
                        Dcfcnd ant(s).                    §
                                           RETURN OF SERVICE
   Came lo my hand on Tuesday, May 5, 2020 at 1 :31 PM,
   Executed at: 1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201
   within the county of DALLAS at 2:34 PM, on Tuesday, May 5, 2020,
   by delivering to the within named:

                                  T EXAS INSTRUM ENTS INCORPORATED

   By delivering to its Registered Agent, CT CORPORATION SYSTEM
   By personally delivering lo its Authorized Agent, KIMBERLY HIGHTOWER
   a true copy of this

    SUMMONS IN A CIVIL ACTION and BELL SEMICONDUCTOR, LLC'S COMPLAJNT FOR
     PATENT INFRINGEMENT with EXHIBITS A-1, C IVIL COVER SHEET, REPORT ON THE
         FILING OR DETERMINATION OF AN ACTION REGARDING A PATENT OR
             TRADEMARK, PLAINTIFF'S RULE 7.1 DISCLOSURE STATEMENT,
                   and NOTICE OF APPEARANCE OF LEAD COUNSEL

    havi ng first endorsed thereon the date of the delivery.

BEFORE M E, the undersigned authority, on this day personally appeared Ernesto Martin Herrera who after being duly
sworn on oath states: "My name is Ernesto Martin Herrera. l am a person not less than eighteen (18) years of age nnd I
am competent to make this oath. I am a resident of the State of Texas. I have personal knowledge of the facts and
statements contained herein and aver that each is true and correct. I am not a party to nor related or affiliated with any
party to this suit. I have no interest in the outcome of the suit. I have never been convicted of a felony or of a
misdemeanor involving moral turpitude. I am familiar with the Texas Rules of Civil Procedure, and the Texas Civil
Practice and Remedies Codes as they apply to service of process. I am certified by the Judicial Branch Certification
Commission to deliver citations and other notices from any District, County and Justice Courts in and for the State of
Texas in compliance with rule 103 and 501.2 of the TRCP.

    By:        ~M'=
       Ernesto Martin Herrera - PSC 4418 - Exp 11/30/2 1
        served@specialdclivery.com

    Subscribed and Sworn to by Ernesto Martin Herrera, efore Me, the und ersigned authority, on
    th is ~day of May, 2020.




                                                                             '
     Case 2:20-cv-00048-JRG Document 10 Filed 05/11/20 Page 2 of 3 PageID #: 237


AO 440 (Rev. 06112) Summons in a Civil Actio n


                                       UNITED STATES DISTRICT COURT
                                                              for the
                                                    Eastern District of Texas


                                                                )
                  Bell Semiconductor, LLC                       )
                                                                )
                                                                )
                             Plaintiff(s)                       )
                                                                )
                                 v.                                     Civil Action No. 2:20-cv-00048-JRG
                                                                )
                                                                )
              Texas Instruments Incorporated                    )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                 SUMMONS IN A C IVIL ACTION

T o: (Defe11da111's name and address) Texas Instruments Incorporated
                                      clo CT Corporation System
                                      1999 Bryan Street. Suite 900
                                      Dallas. TX 75201




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifrs attorney,
whose name and address arc: Paul J. Skiermont
                                 Skiermont Derby LLP
                                 1601 Elm Street, Suite 4400
                                 Dallas, TX 75201




       I f you fail to respond, judgment by default wi ll be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date: _ _5
         . ;. ./;_4_/2-'0_     _ _ _                                        ~~A.O'i~
                                                                                    Signature ofClerk or Deputy Clerk
       Case 2:20-cv-00048-JRG Document 10 Filed 05/11/20 Page 3 of 3 PageID #: 238


AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00048-JRG

                                                           PROOF OF SERVICE
                       (This sectio11 should1101 be filed with the court 1111/ess required by Fed. R. Civ. P. 4 (/))

           This summons for (name ofindividual (Ind title, if any)
 was received by me on (date)       *       ~           .

                                ~,,/*
           0   I personally se~~~~11mons on the individual at (place)

                      * ~«,~"c§>~                                   on (date)                                          ;   or

           0 I lcn     t ic~~ns at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
          ~~~~~~~~~~~~~~~~~




           on (date)                               , and mailed a copy to the individual's last known address; or
                        ~~~~~~~~




           0 I served the summons on (name ofindividual)                                                                          , who is
            designated by law to accept service of process on behalf of (name oforgc111izatio11)

          ~~~~~~~~~~~~~~~~~~~~~~~
                                                                                 on (date)

           0 I returned the summons unexecuted because                                                                                 ; or

           0 Other (specify):



           My fees are S                           for travel and $                   for services, for a total of S            0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                             Ser\'er 's signature



                                                                                         Printed name and title




                                                                                             Sen·er 's address


Additional information regarding allcmpted service, etc:




     ..   Print
